People v Merriman (2017 NY Slip Op 03196)





People v Merriman


2017 NY Slip Op 03196


Decided on April 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
FRANCESCA E. CONNOLLY, JJ.


2014-03078
 (Ind. No. 672-13)

[*1]The People of the State of New York, respondent,
vSteven Merriman, appellant.


Steven V. Merriman, named herein as Steven Merriman, Sonyea, NY, appellant pro se.
Thomas J. Spota, District Attorney, Riverhead, NY (Michael J. Brennan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Collins, J.), rendered March 7, 2014, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
To the extent that the defendant's claim that he was deprived of the effective assistance of counsel survives his plea of guilty (cf. People v Worthy, 138 AD3d 1042, 1042-1043; People v Zeigler, 128 AD3d 737, 738), it may not be determined on this record, but must be raised, if at all, on a motion to vacate the judgment pursuant to CPL 440.10 (see People v Zamani, 145 AD3d 1046, 1047). It is not evident from the matter appearing on the record that the defendant was deprived of the effective assistance of counsel as it relates to the voluntariness of his plea of guilty (see id. at 1047).
The defendant's remaining claim is not properly before us on this appeal from the judgment of conviction (see People v Seaton, 45 AD3d 875, 876; People v Kessler, 31 AD3d 786, 787).
DILLON, J.P., BALKIN, AUSTIN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court